J-S15032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.B., A MINOR        :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: B.M., MOTHER                  :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 187 EDA 2022

            Appeal from the Order Entered December 22, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0000128-2019

 IN THE INTEREST OF: L.A.M.B., A          :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: B.M., MOTHER                  :
                                          :
                                          :
                                          :
                                          :   No. 188 EDA 2022

            Appeal from the Decree Entered December 22, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-AP-0000159-2021

BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                            FILED JULY 07, 2022

      B.M. (“Mother”), appeals from the decree granting the petition filed by

the Philadelphia Department of Human Services (“DHS”) to involuntarily

terminate her parental rights to her son, L.A.M.B, also known as L.B. (“Child”),
J-S15032-22



and the order in Child’s dependency case changing his permanency goal from

reunification to adoption.1 We affirm.

       The relevant facts and procedural history are as follows. Child was born

in 2015. DHS initially became aware of the family in January 2018, when it

received a General Protective Services (“GPS”) report that Child’s sibling had

tested positive for marijuana at the time of his birth that month.        N.T.,

12/13/21, at 13-14. In March 2018, DHS received another GPS report when

the same sibling was admitted to the hospital for an infection. Id. at 14. The

GPS report indicated that Mother was at the hospital sweating profusely and

speaking rapidly and nonsensically. Id. After leaving sibling at the hospital,

Mother did not return for two days. Id. In April 2018, DHS implemented

Community Umbrella Agency (“CUA”) in-home services. Id.

       In December 2018, Mother gave birth to another child at thirty-two

weeks of gestation. Mother tested positive for marijuana at the time of that

child’s birth. In January 2019, DHS obtained an Order of Protective Custody

(“OPC”) for Child and his siblings. In March 2019, the family court held a

hearing at which Child was not adjudicated dependent because the court gave

Father full physical and legal custody. N.T., 12/13/21, at 15.

       In September 2019, DHS received a GPS report that during the summer

Father had returned Child to Mother’s care, although he knew she was not in

a position to care for Child. N.T., 12/13/21, at 15, 28. The report further
____________________________________________


1 On December 22, 2021, the trial court terminated the parental rights of M.B.
(“Father”), Child’s biological father. Father did not appeal.

                                           -2-
J-S15032-22



alleged that Child, who was three years old at the time, had staples in his

head from an unspecified injury, and Mother had not taken him to follow-up

medical appointments.        Id.   The GPS report also stated that Mother had

attempted to remove the staples herself, Child was extremely dirty and always

hungry, and Mother was not caring for him properly. Id.

      After validating the report, DHS obtained another OPC in September

2019. N.T., 12/13/21, at 16. On December 5, 2019, following a hearing, the

trial court adjudicated Child dependent.      Id.   At that time, CUA provided

Mother with the following Single Case Plan (“SCP”) objectives:

      Mother’s [SCP] objectives are . . . to comply with [Clinical
      Evaluation      Unit],   dual  diagnosis    evaluation   and    all
      recommendations, including three random [urine drug screens];
      to attend [Achieving Reunification Center] to address housing,
      parenting, and employment; to comply with family school; to
      maintain supervised visits at the agency; to sign all necessary
      releases . . . [to obtain and maintain] housing; and to obtain and
      maintain employment.

Id. at 17.

      In March 2021, DHS filed a petition for a goal change to adoption and

another petition for the involuntary termination of Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). The trial court

conducted two evidentiary hearings on both petitions in December 2021, when

Child was six years old.       Attorneys who served, respectively, as Child’s

guardian ad litem (“GAL”), and Child’s legal counsel represented Child’s

interests at the hearings.



                                        -3-
J-S15032-22


       At the first hearing, CUA Case Manager Gabriela Gonzalez testified that

Mother had not successfully completed any of her SCP objectives and had

made no progress toward alleviating the issues that brought Child into care.

N.T., 12/13/21, at 19, 26. As the SCP reflected, Mother’s drug use had been

a significant concern to DHS, especially because of her drug use while

pregnant, but Mother had not submitted any random drug screens or engaged

in any dual diagnosis treatment program (i.e., mental health and substance

abuse treatment). Id. at 17. Ms. Gonzalez had reached out to the Clinical

Evaluation Unit (“CEU”), but there was no record of Mother ever having gone

to CEU. Id. at 29. Mother displayed limited insight into her need for the

services the SCP recommended. Ms. Gonzalez testified that, “[M]other has

stated to me that there was no reason for [Child] to be removed from her in

the first place, so there’s no need for her to complete any services.” Id. at

18.

       Ms. Gonzalez testified that Mother never progressed beyond supervised

visitation, and had missed visits with Child for months at a time and his sixth

birthday. Id. at 19, 26-27, 30, 35-36.2

       Mother’s SCP       objectives had       also   included attending   Achieving

Reunification Center (“ARC”) classes to address her housing, parenting, and



____________________________________________


2 Ms. Gonzalez did not have the entire visitation schedule with her and
therefore could not address Mother’s visits in 2019 and 2020. N.T., 12/13/21,
at 35.

                                           -4-
J-S15032-22


employment issues. N.T., 12/13/21, at 17. Ms. Gonzalez testified that Mother

had not completed any of her ARC classes. Id. at 18. Similarly, by the time

of the first hearing, Mother had not engaged in family school, signed consents

or releases, or cooperated with CUA’s outreach. Id. at 18.

      Ms. Gonzalez testified that Mother did not have a parental relationship

with Child, but was more like a sister or a friend. N.T., 12/31/21, at 19. At

the time of the hearing, Child had spent one-third of his life in care.    Ms.

Gonzalez testified that his current placement is a safe, loving, and supportive

environment. Id. at 22-30. Child also has a close bond with his maternal

aunt, who may adopt him, and with whom two of his siblings live. Child does

not ask to see Mother. Id. at 23-25, 28, 38.

      Mother, who was represented by counsel, testified that she had taken

some parenting classes and had also started, but not completed, the

employment workshop. She admitted that she had not completed any of the

required ARC classes. She asserted that she had contracted COVID and “was

going through physical stuff with myself, and I fell off.” N.T., 12/13/21, at

43. She said that after DHS filed the involuntary termination petition, she

voluntarily went to have an intake dual diagnosis assessment.       Id. at 44.

Mother also asserted that she had made monthly visits to Child in 2020 and

2021. Id. at 41-43. She testified that her lack of access to transportation

and the theft of her phone impaired her ability to do random drug screens or

dual diagnosis assessments. Id. at 43-44.


                                     -5-
J-S15032-22


        At the second hearing, forensic social worker Roya Paller testified that

she had met with Child in May 2021, and December 2021, he understood the

concept of adoption, he wants the stability that adoption affords, and he does

not ask about Mother. N.T., 12/22/21, at 6-7, 10-11. Ms. Paller testified that

Child would likely move to the home of his maternal aunt with two of his

siblings. Id. at 11.3 Child’s GAL and legal counsel both argued in favor of

termination of Mother’s parental rights. Id. at 12-17. The trial court changed

Child’s permanency goal to adoption,4 and by decree involuntarily terminated

Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8),

and (b).

        Mother timely filed notices of appeal from the termination decree and

goal change order, in addition to concise statements of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).5 In lieu of a Pa.R.A.P.

opinion, the trial court directed this Court to its rationale for its decision

articulated on the record at the December 22, 2021 hearing.


____________________________________________


3 Child had previously lived with his maternal aunt and siblings, but moved to
another foster home to accommodate his needs for therapy, and an
individualized education plan at school. N.T., 12/13/21, at 23-24. Ms. Paller
testified that DHS was likely to move Child to maternal aunt’s home, N.T.,
12/22/21, at 11, services having been identified. N.T., 12/13/21, 23-24.

4The trial court found that Father, who is not party to this appeal, had been
non-complaint with his SCP objectives, not maintained contact with CUA or
Child, and abandoned Child. N.T., 12/22/21, at 20-21.

5   On February 7, 2022, this Court consolidated Mother’s appeals sua sponte.


                                           -6-
J-S15032-22


       Mother presents the following issues for our review:

       1.     Did the Department of Human Services (DHS) sustain the
              burden that Mother’s rights should be terminated[,] when
              there was evidence that Mother had completed and/or had
              been actively completing her permanency goals?

       2.     Was . . . sufficient evidence presented to establish that it
              was in the best interest of [Child] to terminate Mother’s
              parental rights?

Mother’s Brief at 4.6

       Our standard of review of a decree involuntarily terminating parental

rights is as follows:

             The standard of review in termination of parental rights
       cases requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. [A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotation

marks omitted). A trial court is free to believe all, part, or none of the evidence

presented, and to make all credibility determinations and resolve conflicts in

the evidence. See In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004). We

will affirm a trial court’s decision if competent evidence supports its factual


____________________________________________


6 Child’s legal counsel and GAL filed briefs in support of affirming the trial
court’s order and decree.

                                           -7-
J-S15032-22


findings, even if the record could also support the opposite result. See In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental right to make decisions concerning the care,

custody, and control of his or her child with the child’s essential needs for a

parent’s care, protection, and support. See In re Adoption of C.M., 255

A.3d 343, 358 (Pa. 2021).

      Section 2511 of the Adoption Act governs the termination of parental

rights and requires the trial court to conduct an analysis of the grounds for

termination under section (a), followed, if it finds such grounds, by

consideration of the needs and welfare of the child under section (b). The

initial focus is on the conduct of the parent. See In re L.M., 923 A.2d 505,

511 (Pa. Super. 2007). The party seeking termination must prove by clear

and convincing evidence that the parent’s conduct satisfies one of the

statutory grounds for termination delineated in section 2511(a). Id. Only if

the trial court determines that the parent’s conduct warrants termination of

her parental rights under section 2511(a) does the court engage in the

separate section 2511(b) analysis, relating to the child’s needs and welfare.

Id. Clear and convincing evidence is defined as testimony that is so “clear,

direct, weighty, and convincing as to enable a trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).


                                      -8-
J-S15032-22


      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). To affirm a

termination of parental rights, we need only agree with the trial court as to

any one section of Section 2511(a), as well as section 2511(b). See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Accordingly, we

analyze the court’s termination decree pursuant to section 2511(a)(8) and

(b), which provides as follows:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:
                                 ****

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

                                    ****

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6), or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).




                                      -9-
J-S15032-22


        To satisfy section 2511(a)(8), the petitioner must show three

components: (1) the child has been removed from the care of the parent for

at least 12 months; (2) the conditions which led to the removal or placement

of the child still exist; and (3) termination of parental rights would best serve

the needs and welfare of the child. See In re Adoption of J.N.M., 177 A.3d

937, 943 (Pa. Super. 2018). Although we have recognized that the application

of Section 2511(a)(8) may seem harsh when a parent has begun efforts to

resolve the problems that had led to the removal of her child, we are cognizant

that the statute implicitly recognizes “that a child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.        The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims of

progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d 502,

513 (Pa. Super. 2006); see also id. at 511-12 (holding that a parent’s

argument that there was a reasonable probability she could remedy the

conditions that led to a child’s removal from her care is irrelevant under

subsection (a)(8)).

        In her first issue, Mother argues that the record did not support the

termination of her parental rights where she had completed and/or had been

actively completing her permanency goals.7 Mother’s Brief at 4. Regarding



____________________________________________


7   We note with disapproval that Mother’s brief uses Child’s unredacted name.

                                          - 10 -
J-S15032-22


section 2511(a)(8) specifically, Mother asserts that she is continuing efforts

to attend therapy and treatment, is willing to reunify with her child, and has

the current capacity to care for her child. Id. at 14.

      The trial court found that Child has spent a substantial part of his life in

care. He had been living apart from Mother at the time of the hearing for one

month short of two years, eighteen months having expired between the

September 2019 OPC and the March 2021 filing of the petition for termination

of parental rights. See N.T., 12/22/21, at 20. The trial court also found that

Mother had not engaged in substance abuse treatment or completed any ARC

courses, had failed to consistently visit Child, and had made no progress

toward alleviating the circumstances that led to the original placement. Id.

at 20-21. Finally, the trial court found that termination of Mother’s parental

rights would be in Child’s best interest, because Child has been placed in a

home where he receives love and support, and may be moved to his aunt’s

home, where two siblings reside. Id. at 20-22.

      After review, we conclude that the trial court’s findings are supported

by the record, and we discern no error of law or abuse of discretion. The first

element of section 2511(a)(8) requires the removal of the child from the care

of his parent for twelve or more months. Ms. Gonzalez’s testimony established

that Child was removed from Mother’s care approximately eighteen months

before the filing of the involuntary termination petition. See N.T., 12/13/22,

at 15-16, 30.


                                     - 11 -
J-S15032-22


      The second element under subsection (a)(8) requires proof that the

conditions that led to Child’s removal continue to exist.     Ms. Gonzalez’s

testimony established that element. It showed that Mother made little or no

progress on her SCP goals before the filing of the involuntary termination

petition. Specifically, despite her drug use history, Mother failed to submit

random drug screens or engage in mental health and substance abuse

training. See N.T., 12/13/21, at 17. Additionally, the CEU had no records of

Mother ever attending their program.     Id. at 29.   Mother manifested her

attitude about complying with the SCP when she told Ms. Gonzalez that Child

had been removed from her without cause and therefore she had no need to

complete any of the objectives in her SCP Id. at 18. Mother also failed to

complete any ARC classes to address housing, parenting, and employment,

did not engage in family school, did not sign consents or releases, and was

not cooperative with CUA’s outreach. Id. at 18. There was, therefore, ample

support for the trial court’s finding that Mother had made minimal, if any,

progress on her SCP goals, and that the conditions that led to Child’s removal

from Mother continued to exist. See N.T., 12/22/21, at 21.

      The third element under subsection (a)(8) is evidence that termination

will best serve the Child’s welfare. The evidence established that element as

well. Child, six years old at the time of the hearing, had spent approximately

one-third of his life in foster care, understood adoption, and wanted to be

adopted. See N.T., 12/13/21, at 26; N.T. 12/22/21, at 6-7. Having heard


                                    - 12 -
J-S15032-22


the evidence, the trial court concluded there had been “minimal, at best,

compliance [by Mother] with the single case plan objectives,” and that

adoption was in Child’s best interest. See N.T., 12/22/21, at 21. The trial

court thus did not abuse its discretion in concluding that Child’s safety,

permanency, and well-being supported involuntary termination of Mother’s

parental rights. See J.N.M., supra.8

       Because we have determined that the trial court properly found that

DHS met its burden under section 2511(a)(8), we next consider section

2511(b), which requires a court to “give primary consideration to the

developmental, physical and emotional needs and welfare of the child.” 23

Pa.C.S.A. § 2511(b). “The emotional needs and welfare of the child have been

properly interpreted to include intangibles such as love, comfort, security, and

stability.” T.S.M., 71 A.3d at 267 (citation and quotation marks omitted).

Section 2511(b) requires us to consider the nature and status of the bond

between a parent and child.          See In re E.M., 620 A.2d 481, 484-85 (Pa.

1993). In so doing, we recognize that even if there is a bond or attachment

of a child to a parent, that bond will not necessarily result in the denial of a

termination petition. See T.S.M., 71 A.3d at 267 (acknowledging that even



____________________________________________


8 Mother’s assertion that she is working to complete her SCP goals is irrelevant
to the subsection (a)(8) analysis. See R.J.S., 901 A.2d at 511-12; see also
In re William L., 383 A.2d 1228, 1241 (Pa. 1978) (asserting that the state
should not be required to preserve a non-existent family relationship, and
thereby consign a child indefinitely to “the limbo of foster care.”).

                                          - 13 -
J-S15032-22


children who suffer a parent’s abuse and neglect may have a continuing

attachment to that parent, which should not be misconstrued as bonding);

see also E.M., 620 A.2d at 484-85 (to the extent there is a bond, the trial

court must examine whether termination of parental rights will destroy a

“necessary and beneficial” relationship, thereby causing a child to suffer

“extreme emotional consequences”). In evaluating a parent-child bond, the

court need not use expert testimony, it may rely upon the testimony of social

workers and caseworkers. See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010).

      Although a parent’s emotional bond with her child is a major aspect of

a section 2511(b) best-interest analysis, it is only one of many factors to be

considered by the court when determining the best interest of the child. See

In re M.M., 106 A.3d 114, 118 (Pa. Super. 2014). Moreover, “[t]he bonding

cannot be in one direction only—that of child to the parent—but must exhibit

a bilateral relationship which emanates from the parent[’s] willingness to learn

appropriate parenting . . . [and] . . . . drug rehabilitation. . ..” In re K.K.R.-S.,

958 A.2d 529, 534 (Pa. Super. 2008). “[I]n addition to a bond examination,

the trial court can equally emphasize the safety needs of the child, and should

also consider the intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent.” Id. (citation omitted); see also

Interest of L.W., 267 A.3d 517, 524 (Pa. Super. 2021) (stating that in

determining the child’s needs and welfare, the court may properly consider


                                       - 14 -
J-S15032-22


the effect of the parent’s conduct upon the child and consider “whether a

parent is capable of providing for a child’s safety and security or whether such

needs can be better met by terminating a parent’s parental rights.”).

      A child cannot be made to wait an excessive amount of time for the

developmental help he needs. As we have recognized, in weighing the parent-

child bond considerations pursuant to section 2511(b), courts must “keep the

ticking clock of childhood ever in mind. Children are young for a scant number

of years, and we have an obligation to see to their healthy development

quickly.   When courts fail . . . the result, all too often, is catastrophically

maladjusted children.” T.S.M., 71 A.3d at 269.

      Mother argues that there was insufficient evidence to establish that it

was in the best interest of the Child for her parental rights to be terminated.

Mother’s Brief at 15. She criticizes the trial court for relying upon the case

manager’s testimony instead of testimony from a DHS caseworker or a formal

bonding evaluation, and she claims that the trial court was not presented with

enough information to determine whether there was a bond between her and

Child. Id. at 15-16.

      The trial court determined that termination of Mother’s parental rights

was warranted to meet Child’s needs and welfare, and that his placement in

a loving foster home (and pending move to his aunt’s pre-adoptive home,

where he would reside with his siblings), served the goal of permanency as

well as his best interest. See N.T., 12/22/21, at 21-22.


                                     - 15 -
J-S15032-22


      We conclude that the record supports the trial court’s determination

under section 2511(b) that termination of Mother’s parental rights served

Child’s developmental, physical and emotional needs and welfare.            Ms.

Gonzalez testified that the Mother-Child relationship here was not a

parent/child relationship, but more like a friendship. See N.T., 12/13/21, at

19. Additionally, Child looks to his current foster parent for his needs and

comfort, and also to his maternal aunt for that support. See id. at 22, 28.

Ms. Gonzalez also stated that Child does not ask about Mother and he would

not suffer irreparable harm if Mother’s parental rights were terminated. See

id. at 19-20, 38.

      Child’s legal counsel, who agreed that Mother’s parental rights should

be terminated, presented the forensic social worker’s testimony that showed

that Child understood adoption, wanted to be adopted, and did not ask about

Mother. See N.T., 12/22/21, at 6-7. Child is bonded with his maternal aunt,

who is currently raising Child’s siblings, and to whose house he is likely to be

moved. Id. at 10-11.

      Finally, we conclude that the trial court did not abuse its discretion by

not ordering a bonding hearing. A trial court is not required by statute or

precedent to order that a formal bonding evaluation be performed by an

expert. See K.K.R.-S., 958 A.2d at 533. Trial courts are permitted to rely

on the testimony of social workers and caseworkers. See Z.P., 994 A.2d at

1121. The testimony indicates that there is no parental bond between Mother


                                     - 16 -
J-S15032-22


and Child. The trial court properly relied on this testimony. Furthermore,

Child looks to his foster parent and maternal aunt, not Mother, for care and

comfort. Accordingly, the trial court did not abuse its discretion in determining

that termination of Mother’s parental rights was in Child’s best interest under

section 2511(b).

       Based on the foregoing, we affirm the decree terminating Mother’s

parental rights and the order changing the permanency goal to adoption.9

       Decree affirmed. Order Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2022




____________________________________________


9 Although Mother filed a notice of appeal regarding the December 22, 2021
goal change order, her brief does not make an argument regarding this issue.
Mother’s decision to forego in her brief a challenge to the goal change order
waives any such challenge. See In re M.Z.T.M.W., 163 A.3d 462, 465-66
(Pa. Super. 2017) (holding that Court will not review a claim that is abandoned
in an appellate brief). Moreover, even if Mother had not waived her challenge
to the goal change to adoption, it would be moot in light of our decision to
affirm the trial court’s termination decree. See In Interest of A.M., 256
A.3d 1263, 1272 (Pa. Super. 2021) (“Because we have concluded that the
trial court did not abuse its discretion in granting the petition to terminate
Mother’s parental rights,” this issue [a goal change to adoption] is moot.”).

                                          - 17 -